Judgment, Supreme Court, New York County (Renee A. White, J.), rendered February 2, 2010, convicting defendant, after a jury trial, of robbery in the second degree and criminal impersonation in the first degree, and sentencing him, as a persistent violent felony offender, to an aggregate term of 20 years to life, unanimously affirmed.
The court’s Sandoval ruling balanced the appropriate factors and was a proper exercise of discretion (see People v Williams, 12 NY3d 726 [2009]; People v Walker, 83 NY2d 455, 458-459 [1994]). The court’s compromise ruling was generally favorable to defendant in that while it permitted the People to elicit the existence of numerous convictions, it only permitted these convictions to be identified as unspecified felonies and misdemeanors.
Defendant received effective assistance under the state and federal standards (see People v Benevento, 91 NY2d 708, 713-714 [1998]; Strickland v Washington, 466 US 668 [1984]). Defendant has not shown that the isolated omissions by trial counsel at issue on appeal deprived defendant of a fair trial, affected the outcome of the case, or caused defendant any prejudice (see Strickland, 466 US at 694).
We perceive no basis for reducing the sentence. Concur— Tom, J.E, DeGrasse, Freedman, Richter and Román, JJ.